IN THE
                         TENTH COURT OF APPEALS

                                No. 10-14-00312-CV

FLOYD PLEASANT TARVIN IV,
                                                           Appellant
v.

T.D.C.J.-I.D.,
                                                           Appellee



                          From the 278th District Court
                             Walker County, Texas
                             Trial Court No. 26967


                          MEMORANDUM OPINION


      Floyd Tarvin, IV filed a notice of appeal on October 9, 2014. By letter dated

February 3, 2015, this Court notified Tarvin that the appeal was subject to dismissal for

want of jurisdiction. The Clerk also warned Tarvin that the appeal would be dismissed

unless, within 21 days of the date of the letter, a response was filed showing grounds

for continuing the appeal. See TEX. R. APP. P. 44.3. Tarvin filed a response, but the

response does not show that this Court has jurisdiction over the appeal.
        Because there is no final appealable order in this case, we dismiss this appeal for

lack of jurisdiction.




                                          AL SCOGGINS
                                          Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Appeal dismissed
Opinion delivered and filed March 5, 2015
[CV06]




Tarvin IV v. T.D.C.J.-I.D.                                                           Page 2